Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
Response to Arguments
Applicant’s arguments have been considered but are not persuasive.
Applicant argues that the references are silent regarding a selected set of transforms (e.g., a transform sets in Table 1) being signaled using a first index at a first level and a selected transform being signaled using a second index at a second level (e.g., a TU level) which is lower than the first level because Huang does not suggest the control flag to be a first index associated with a set of transforms. Also, the CG size of Huang to be a second index associated with a transform among the set of transforms. The examiner respectfully disagrees. There is nothing in the claimed language the first index to be labelled. In fact an index is vague and nothing more than data. However, Huang discloses specifically that the higher level syntax is the syntax that corresponds to the slice header, which is required by the claimed language. According to Huang, the control flag, which is a type of index, is signaled in the higher syntax level as taught in st or second, under the broadest reasonable interpretation, the examiner chooses which index is first or second based on the characteristics of the index. In addition, [0041] specifically states that a syntax, which is an index, indicating the CG size can be signaled at a lower syntax level. The lower level may correspond to the TU level. Based on the above findings, the rejection is maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 11-13, 15-25 are rejected under 35 U.S.C. 103 as being unpatentable over DERRICK et al.(Hereinafter referred to as “Derrick”), Improvement of HEVC Inter-Coding Mode Using Multiple Transforms, 2017 25th European Signal Processing Conference (EUSIPCO), EURASIP, 28 August 2017, pages 1011-1015, in view of US 20180176581 A1-Huang et al (Hereinafter referred to as “Huang”).
Regarding claim 1,  Derrick discloses a method, comprising: 
selecting a set of transforms from among a plurality of sets of transforms to be used for encoding blocks within a region of a video image (section II (transform sets)-A., select a set of transforms; selection process of M pairs of transforms in the set of all possible transform; Table 1 shows 9 sets of transforms, e.g., Transform set 1, Transform set 2, etc); , wherein the selected set of transforms is associated with a first index (Table 1 shows 9 sets of transforms, each set contains an index; Section 111-B, wherein a transform set index is signaled at the top of the CTU ),
selecting a transform from among a plurality of transforms comprising the selected set of transforms associated with the first index to use for encoding a block, wherein the selected transform is associated with a second index (Section 11 B-coding performance with transform sets, the paragraph after Table 1, wherein signalization of the selected transform from the encoder to the decoder; A flag indicates whether the first transform is used and a code on b bits is conveyed to signal the selected transform);
transforming at least a block in the region of the video image using said selected transform into transformed coefficients (Section 11 B, HEVC coding scheme allows usage of transforms; a flag indicates whether the transform is used); and
encoding the transformed coefficients along with the first index and the second index into a bitstream (Section 111 C, can code a CTU with the DCT2 or using the pair of transforms as selected for transform set)

However, in the same field of endeavor, Huang discloses wherein the first index is signaled at the first level of a video coding hierarchy and the second index is signaled at the second level of the video hierarchy lower than the first level, and wherein the second level is a Transform unit (TU) level (Huang discloses specifically that the higher level syntax is the syntax that corresponds to the slice header, which is required by the claimed language. According to Huang, the control flag, which is a type of index, is signaled in the higher syntax level as taught in [0039]. In addition, [0040], discloses that the selected syntax level corresponds to the TU level (lower level), and control flag corresponds to a higher level. Furthermore, the size of the CG is allowed to be signaled at a selected syntax level. If the size of the CG is signaled, it is interpreted as an index. There are multiple indexes being signaled. Since the applicant never specifies or defines a specific index to be 1st or second, under the broadest reasonable interpretation, the examiner chooses which index is first or second based on the characteristics of the index. In addition, [0041] specifically states that a syntax, which is an index, indicating the CG size can be signaled at a lower syntax level. The lower level may correspond to the TU level.
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Derrick to disclose wherein the first index is signaled at the first level of a video coding  as taught by Huang, to improve the parsing throughput rate (abstract, Huang).
Regarding claim 2, analyses are analogous to those presented for claim 1 and are applicable for claim 2, wherein the decoder performs the opposite the encoder.
Regarding claim 3, analyses are analogous to those presented for claim 1 and are applicable for claim 3, a memory ([0011]), a processor ([0011], Vander).
Regarding claim 4, analyses are analogous to those presented for claim 3 and are applicable for claim 4, wherein the decoder performs the opposite the encoder.
Regarding claim 5, Huang discloses the method of Claim 1, wherein the first level is any level of a picture level, sequence level or slice level ([0018]; [0039].
Regarding claim 6, Derrick discloses the method of Claim 1, further comprising, adding the selected set of transforms to a default set of transforms before selecting the transform from among the selected set of transforms associated with the first index and the default set of transforms to use for encoding the block (Section 11, after table 1, 3rd paragraph, wherein one single additional transform is added. section "III.C. Performance and Encoding complexity consideration", discloses "to reuse the quad-tree partitioning derived using a particular transform set for another one. In this case, transform sets are tested from the richer in .
Regarding claim 11, Derrick discloses the method of Claim 1, wherein the plurality of sets of transforms are derived by an offline transform learning scheme (Algorithm 1 and section "II.A. Rate Distortion optimized transforms", discloses that "the learning process is turned into a selection process of M pairs of vertical and horizontal transforms", and "with the considered learning design, the transform sets are built independently for each block size")
Regarding claim 12, Derrick discloses the method of Claim 1, wherein the plurality of sets of transforms comprise systematic transforms of sinusoidal transform families (Table 1, DCT2, DCT1 corresponding to sinusoidal transform families).
Regarding claim 13, analyses are analogous to those presented for claim 1 and are applicable for claim 13.
Regarding claim 15, analyses are analogous to those presented for claim 2 and are applicable for claim 15.
Regarding claim 16, analyses are analogous to those presented for claim 5 and are applicable for claim 16.
Regarding claim 17, analyses are analogous to those presented for claim 11 and are applicable for claim 17.
Regarding claim 18, analyses are analogous to those presented for claim 12 and are applicable for claim 18.
Regarding claim 19, analyses are analogous to those presented for claim 5 and are applicable for claim 19.
Regarding claim 20, analyses are analogous to those presented for claim 6 and are applicable for claim 20.
Regarding claim 21, analyses are analogous to those presented for claim 11 and are applicable for claim 21.
Regarding claim 22, analyses are analogous to those presented for claim 12 and are applicable for claim 22.
Regarding claim 23, analyses are analogous to those presented for claim 5 and are applicable for claim 23.
Regarding claim 24, analyses are analogous to those presented for claim 11 and are applicable for claim 24.
Regarding claim 25, analyses are analogous to those presented for claim 12 and are applicable for claim 25.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/Primary Examiner, Art Unit 2487